Citation Nr: 0004960	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition 
due to exposure to ionizing radiation during service. 

2.  Entitlement to service connection for kidney stones due 
to exposure to ionizing radiation during service. 

3.  Entitlement to service connection for carcinoma of the 
right kidney with nephrectomy due to exposure to ionizing 
radiation during service.

4.  Entitlement to service connection for prostate cancer 
with transurethral resection (TUR) due to exposure to 
ionizing radiation during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran's had active duty service from March 1945 to 
December 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claims as not well grounded. 


FINDINGS OF FACT

1.  The veteran is not a radiation-exposed veteran and did 
not participate in a radiation risk activity in service. 

2.  There is no competent medical evidence of a nexus between 
the veteran's current skin disorder and claimed exposure to 
ionizing radiation during service.

3.  There is no competent medical evidence of record that the 
veteran currently has a disability of kidney stones. 

4.  There is no competent medical evidence of a nexus between 
the veteran's carcinoma of the right kidney with nephrectomy 
and claimed exposure to ionizing radiation during service.

5.  There is no competent medical evidence of a nexus between 
the veteran's prostate cancer with TUR and claimed exposure 
to ionizing radiation during service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin condition due 
to exposure to ionizing radiation during service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for kidney stones due to 
exposure to ionizing radiation during service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for carcinoma of the 
right kidney with nephrectomy due to exposure to ionizing 
radiation during service is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The claim for service connection for prostate cancer with 
TUR due to exposure to ionizing radiation during service is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Before reaching the merits of a claim for service connection, 
however, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded," that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends that he has skin cancer, kidney stones, 
nephrectomy of the right kidney due to carcinoma, and 
prostate cancer with TUR, which are due to exposure to 
ionizing radiation during service.  He contends that, from 
February 1946 to July 1946, which coincides with the period 
of Operation CROSSROADS, he was assigned to a special 
squadron at Roswell Army Air Field making parts used in the 
assembly of the bombs for Atomic Bomb Tests "Abel" and 
"Baker."  He contends that his work as a machinist in a 
support status during this time, machining parts used to 
assemble the test bombs at the same site where radioactive 
materials were stored and used in the making of test bombs, 
makes it probable that he was exposed to radiation.  He 
contends that his activity during this time qualifies as 
"onsite participation" in a test involving atmospheric 
detonation in accordance with 38 C.F.R. § 3.309(d)(iv), that 
is, the "performance of official military duties in 
connection with . . . equipment used in direct support of the 
nuclear test."     

In this veteran's case, the Board notes that the veteran's 
service medical records probably do not exist.  A return from 
the National Personnel Records Center (NPRC), received in 
April 1996, reflects that the veteran's records were possibly 
burned in a fire which occurred at NPRC.  Additional 
development in this case, however, includes development 
throughout the Defense Special Weapons Agency (DSWA), which 
included a search of morning reports for the veteran's unit.  
There is no indication additional records exist.  In the 
rating decision on appeal, the veteran was informed regarding 
the unavailability of the service medical records.  Based on 
this evidence, the Board finds that further efforts to 
develop for service records are not warranted.  See Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991). 

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100-
321, the Radiation-Exposed Veterans Compensation Act of 1988, 
amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) 
(West 1991)) and elevated the regulatory criteria now found 
at 38 C.F.R. § 3.309(d) (1999) to a statutory presumption of 
service connection.  

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) the Court held 
that service connection for disabilities claimed to be due to 
ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).   

First, there are 15 types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 3.309(d) (1999).  
A Note to 38 C.F.R. § 3.309(d)(2) indicates that the term 
cancer of the "urinary tract" includes cancer of the 
kidneys.  Skin cancer (basal cell carcinoma) and prostate 
cancer are not included as presumptive diseases. 

A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  "Onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  The operational period for 
Operation CROSSROADS was from July 1, 1946 through August 31, 
1946.  38 C.F.R. § 3.309(d)(3) (1999). 

As to the second method, 38 C.F.R. § 3.311(b)(2) (1999) 
provides a list of diseases which will be service connected 
provided that certain conditions, including the regulatory 
time period when the diseases must become manifest, specified 
therein and pertaining to radiation exposure, are met.  The 
list includes "kidney cancer," "prostate cancer," and 
"any other cancer."  Prostate cancer, kidney cancer, and 
any other cancer not otherwise listed must have become 
manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5)(iv) (1999). 

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  The case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997). 

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.  Subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic. 

As to the issue of service connection for kidney stones, 
there is no competent medical evidence that the veteran 
currently has a disability of kidney stones.  The evidence 
reflects that in September 1977 the veteran was hospitalized 
for right ureteral calculus.  During the hospitalization, the 
veteran passed a stone and repeat flat plate indicated that 
the previous density was no longer demonstrated, and the 
veteran was, thereafter, asymptomatic.  The final diagnosis 
included that the veteran's right ureteral calculus had been 
treated and improved.  Subsequent treatment records beginning 
in 1980 reflect no disability of kidney stone. 

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence of a current disability of kidney 
stones, the Board must find that the veteran's claim for 
service connection for kidney stones is not well grounded.  
38 U.S.C.A. § 5107(a). 

As to the issues of service connection for a skin condition, 
kidney cancer, prostate cancer, with respect to the first 
method of establishing service connection for presumptive 
diseases manifest in radiation-exposed veterans, the Board 
notes that 38 C.F.R. § 3.309(d) limits service connection to 
the diseases listed in paragraph (d)(2).  Skin cancer (basal 
cell carcinoma) and prostate cancer are not diseases listed 
in paragraph (d)(2) subject to service connection on a 
presumptive basis.  While kidney cancer is included, this 
presumptive provision by its terms applies only to 
"radiation-exposed" veterans.   As the discussion below 
demonstrates, this presumptive provision regarding kidney 
cancer does not apply because there is no evidence to 
demonstrate that the veteran participated in a radiation risk 
activity in service, and is, therefore, not a radiation-
exposed veteran.

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that kidney cancer and 
prostate cancer are radiogenic diseases specifically listed 
in section 3.311(b)(2), and skin cancer would be included 
under this provision under "any other cancer."  Likewise, 
because the veterans is not a radiation-exposed veteran, the 
development of claims under this provision is not warranted. 

The veteran's Enlisted Record and Report of Separation 
reflect active duty service from March 1945 to December 1946, 
with a military occupational specialty of machinist from 
September 1945 to December 1946.  The veteran's participation 
in Atomic Bomb Tests "Abel" and "Baker" consisted of work 
as a machinist in a support status during Operation 
CROSSROADS, machining parts used to assemble the test bombs.  
A letter from the DSWA dated in January 1997 reflects that 
atmospheric nuclear detonation in "Abel" occurred on July 
1, 1946 and "Baker" on July 25, 1946.  Morning reports 
reflect that the veteran had duty at Roswell Army Air Field, 
New Mexico, from February 16, 1946 through July 22, 1946, 
with temporary duty at Sandia Base, Albuquerque, new Mexico, 
from April 6, 1946 to July 17, 1946.  

In a Statement in Support of Claim dated in March 1996, the 
veteran wrote that during this time he worked as a machinist 
and, sometimes, as a radio operator, and was sent to 
different places for repair work and assembling "A" bombs 
to be used at test sites.  He wrote that they wore badges in 
the different areas.  In a statement received in August 1998, 
the veteran wrote that he believed that he "may or was 
exposed to contamination in some way while working on these 
projects."  

Although the work described by the veteran occurred at the 
site in New Mexico where he alleges radioactive materials 
were stored and used in the making of test bombs, the 
evidence does not demonstrate the veteran was exposed to 
radioactive materials during that time.  At the personal 
hearing in February 1999, the veteran testified that: he 
worked on various things on which he was requested, 
including, for example shafts and bearings; he did the rough 
machines, then passed them on to someone else to do the 
finished work; because of the higher level of security, he 
was required to wear a badge in all areas, including turning 
in the badge and picking up another one when entering a 
different area; they loaded teardrop shaped bombs with 
cement; he did not work in an environment that required 
laboratory clothes, gloves, or masks; he was not checked 
daily with a Geiger counter; they did not routinely take the 
badges and read them; and the badges did not have markings on 
them to see where they were from.   

While the veteran's efforts undoubtedly contributed machine 
parts used in the construction of bombs ultimately used at 
the detonation test site in the Bikini Atoll, there is no 
evidence that the veteran was exposed to radiation during 
this time.  This conclusion is based largely on the veteran's 
own statements and testimony that he passed his work on to 
someone else to do the finished work, the badges did not 
appear to be dosimeter badges, he never wore special 
clothing, and was not checked to measure radiation exposure.  
While the veteran at times asserted that he was probably 
exposed to radiation, at other times he only asserts that 
there was a possibility that he may have been exposed to 
radioactive materials.  The veteran's only reported contact 
with bombs involved the placement of cement in them, not 
radioactive materials.  Therefore, the veteran's work may 
only be considered indirect support of such nuclear testing.  
The Board finds that the veteran's participation in Atomic 
Bomb Tests from February to July 1946, although during the 
period of Operation CROSSROADS, including work on machine 
parts used to assemble the bombs, did not constitute the 
performance of official military duties in connection with 
equipment used "in direct support of the nuclear test."  
38 C.F.R. § 3.309(d)(iv).  

The Board notes the veteran's representative's request for 
development of this claim, to include request for radiation 
dosage assessment by DD Form 1141.  As the evidence does not 
demonstrate radiation exposure, however, the dose estimate 
information was not submitted to the VA Under Secretary of 
Health for an opinion as to radiation exposure.  See Wandel 
v. West, 11 Vet. App. 200 (1998) (where the DNA § 3.311 dose 
estimate shows that the veteran was exposed to no ionizing 
radiation, "further development" under § 3.311 is not 
required, i.e., VA is not required to forward the claim for 
consideration by the Under Secretary for Benefits).  The 
veteran was first diagnosed as having a skin disorder in 
1986, 40 years after claimed exposure.  Subsequent diagnoses 
include seborrheic dermatitis, seborrheic keratosis, basal 
cell carcinoma of the mid back, and fibroepithelioma of the 
skin of the right back.  He was first diagnosed with kidney 
cancer in November 1993, 47 years after exposure, which 
resulted in a right nephrectomy in November 1993.  He was 
first diagnosed with prostate cancer in 1980, notably over 34 
years after claimed exposure, and underwent a transurethral 
resection of the prostate gland in October 1980.  The Board 
must find that the veteran's claims on the basis of exposure 
to ionizing radiation are not well grounded.  See Davis, 10 
Vet. App. 209. 

With regard to the third method, which provides for direct 
service connection based on medical nexus evidence relating 
the veteran's currently diagnosed disease to radiation 
exposure in service, the Board also finds that there is no 
competent medical or scientific evidence linking the 
veteran's current disabilities to his claimed in-service 
radiation exposure.  Combee.  With regard to the veteran's 
assertion of etiology, a lay person is competent to describe 
symptoms observed at any time, but is not competent to offer 
evidence which requires medical knowledge, such as a 
determination of medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Grottveit, 5 Vet. App. at 93; 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  If the only 
evidence on a medical issue is the testimony of a lay person, 
the claimant does not meet the burden imposed by 38 U.S.C. 
section 5107(a) and does not have a well-grounded claim.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Additionally, in his application for compensation in February 
1996, the veteran wrote that none of the claimed conditions 
was treated in service.  For these reasons, the Board must 
find that the veteran's claims for service connection for a 
skin condition, kidney stones, kidney cancer with right 
nephrectomy, and prostate cancer with TUR, due to exposure to 
ionizing radiation during service, are not well grounded.  38 
U.S.C.A. § 5107(a). 



ORDER


The veteran's claim of entitlement to service connection for 
a skin condition due to exposure to ionizing radiation during 
service, being not well grounded, is denied.

The veteran's claim of entitlement to service connection for 
kidney stones due to exposure to ionizing radiation during 
service, being not well grounded, is denied.

The veteran's claim of entitlement to service connection for 
carcinoma of the right kidney with nephrectomy due to 
exposure to ionizing radiation during service, being not well 
grounded, is denied.

The veteran's claim of entitlement to service connection for 
prostate cancer with TUR due to exposure to ionizing 
radiation during service, being not well grounded, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

